DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 24 March 2022, in response to the Office Action mailed 24 December 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The rejection of claims 2-16 under 35 U.S.C. 112 has been withdrawn due to the amendments filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US 5,465,372) in view of Volkoff (US 2002/0184294).

As per claim 1, Gottlieb teaches a computer implemented method for implementing an intelligent system with dynamic configurability, comprising: identifying, by one or more intelligent modules comprising computer executable instructions stored at least partially in memory and executed by at least one microprocessor [a computer with a dataflow architecture executes instructions from memory following a dynamically determined path (abstract, fig. 1, etc.)], a plurality of flow nodes for a software application [data dependent execution paths occur over a collection of nodes from a graph (col. 4, lines 62-67; figs. 2-3; etc.)]; determining a dynamic flow for executions of the intelligent system with the plurality of flow nodes, one or more dynamic conditions, and one or more dynamic actions, without hard-coded inter-dependency between two or more flow nodes of the plurality of flow nodes [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (i.e., it is not hard-coded and is dependent upon dynamic conditions and actions of the instructions) (abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)]; executing a first flow node in the dynamic flow [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime (abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)]; determining that at least one of the one or more dynamic conditions cannot be evaluated [when a path process reaches a node where operands are not available the machine terminates the relevant path process at the node (col. 5, lines 14-23)]; terminating execution or preventing execution of a second flow node in the dynamic flow [when a path process reaches a node where operands are not available the machine terminates the relevant path process at the node (col. 5, lines 14-23)].
While Gottlieb teaches terminating the execution of the path at a specific node (see above) it does not explicitly teach transforming the intelligent system into a dynamically configured intelligent system at least by removing the second flow node from the dynamic flow.
Volkoff teaches transforming the intelligent system into a dynamically configured intelligent system at least by removing the second flow node from the dynamic flow [a job ticket service controls processing of job tickets and work flows (paras. 0006-9, etc.) and once a job ticket is terminated the ticket may be deleted from the ticket service (para. 0076, etc.)].
Gottlieb and Volkoff are analogous art, as they are within the same field of endeavor, namely job scheduling.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to delete a terminated job, as taught by Volkoff, for the terminated node in the path of the system taught by Gottlieb.
Volkoff provides motivation as [deleting the job and de-referencing corresponding data upon termination helps eliminate stale data and free up resources (para. 0076, etc.)].

As per claim 2, Gottlieb/Volkoff teaches wherein a dynamic condition associated with or included in a flow node in the dynamic flow is independently evaluated to generate a dynamic evaluation result during an execution of the dynamic flow, wherein the intelligent system is transformed into the dynamically configured intelligent system at least by removing the second flow node from the dynamic flow, without affecting remaining flow nodes in the dynamic flow [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (i.e., it is not hard-coded and is dependent upon dynamic conditions and actions of the instructions) (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.) and when a path process reaches a node where operands are not available the machine terminates the relevant path process at the node (Gottlieb: col. 5, lines 14-23) by deleting the job and de-referencing corresponding data upon termination (Volkoff: para. 0076, etc.)].

As per claim 3, Gottlieb/Volkoff teaches wherein a dynamic action associated with or included in a flow node in the dynamic flow is independently performed based in part or in whole upon the dynamic evaluation result of the dynamic condition [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)].

As per claim 17, see the rejection of claim 1, above, wherein Gottlieb/Volkoff teaches an article of manufacture comprising a non-transitory computer accessible storage medium having stored thereupon a sequence of instructions which, when executed by at least one processor or at least one processor core executing one or more threads, causes the at least one processor or the at least one processor core to perform a set of acts for implementing the method [a computer with a dataflow architecture executes instructions from memory following a dynamically determined path (Gottlieb: abstract, fig. 1, etc.) where, in an embodiment, the job ticket service may be embodied as a sequence of program instructions stored on a computer-readable storage device (Volkoff: para. 0066, etc.); which is at least a single thread of execution].

As per claim 22, see the rejections of claims 1 and 17, above, wherein Gottlieb/Volkoff teaches a plurality of intelligent modules, at least one of which comprising computer executable instructions stored at least partially in memory and executed by at least one microprocessor including one or more processor cores executing one or more threads [computer with a dataflow architecture executes instructions from memory following a dynamically determined path (Gottlieb: abstract, fig. 1, etc.) where, in an embodiment, the job ticket service may be embodied as a sequence of program instructions stored on a computer-readable storage device (Volkoff: para. 0066, etc.); which is at least a single thread of execution on a single core].


Claims 4, 5, 8, 9, 18, 18, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US 5,465,372), in view of Volkoff (US 2002/0184294), and further in view of Redlich (US 2009/0254572).

As per claim 4, Gottlieb/Volkoff teaches identifying runtime data during an execution of at least one flow node for the intelligent system [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)]; 
Gottlieb/Volkoff does not teach identifying or generating one or more classification modules for classifying one or more terms in the runtime data with machine learning; and classifying the one or more terms with at least one classification module.
Redlich teaches identifying or generating one or more classification modules for classifying one or more terms in the runtime data with machine learning; and classifying the one or more terms with at least one classification module [a dynamic automated classification system is generated and may be configured by a user or administrator to include semantic parsing, pattern matching, and dictionary categorization on data inputs (paras. 0011-13, 1110-1111, 1213-1218, 1432-1442, 2867, etc.)].
Gottlieb/Volkoff and Redlich are analogous art, as they are within the same field of endeavor, namely configuring distributed processing systems and scheduling.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize and configure the categorization and classification configuration for dynamic data streams, as taught by Redlich, in the dynamic data evaluation and program configuration of the system taught by Gottlieb/Volkoff.
Redlich provides motivation as [enterprises and organizations must manage the access to the information and use of the information and monitor such access and use and audit (log) these activities, therefore it is necessary to have an information classification system or engine which automatically categorizes information in unstructured information files and labels the same and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (paras. 0006-8, etc.) and it is very important to apply exact classification to acronyms, words, and phrases and automated classification is essential to create efficiency, to support classification required in high-volume data flows, and to reflect other requirements including validation, authentication, and reproducibility (para. 1434, etc.)].

As per claim 5, Gottlieb/Volkoff/Redlich teaches identifying and linking a helper item with a classified term from the runtime data using the at least one classification module; and improving accuracy or completeness of the at least one classification module [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.); and an information classification system or engine which automatically categorizes information in unstructured information files and labels the same and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (Redlich: paras. 0006-8, etc.) including policy information which may be linked in the metadata and other optimizations performed for storage and distribution (Redlich: paras. 0188, 0334, 0692, 0701, etc.)].

As per claim 8, Gottlieb/Volkoff teaches the computer implemented method of claim 3.
Gottlieb/Volkoff does not teach identifying a data set corresponding to the plurality of flow nodes into a word or term embedding module that is stored at least partially in the memory and including or coupled with the at least one microprocessor; and identifying or determining a plurality of object model clusters and a plurality of characteristic clusters for the data set with word or term embedding techniques; and identifying runtime data from a user during execution of the intelligent system.
Redlich teaches identifying a data set corresponding to the plurality of flow nodes into a word or term embedding module that is stored at least partially in the memory and including or coupled with the at least one microprocessor [data extraction may be performed for desired embedded content from the data inputs (paras. 0015, 0090, etc.)]; identifying or determining a plurality of object model clusters and a plurality of characteristic clusters for the data set with word or term embedding techniques [dynamic automated classification system is generated and may be configured by a user or administrator to include semantic parsing, pattern matching, and dictionary categorization on data inputs (paras. 0011-13, 1110-1111, 1213-1218, 1432-1442, 2867, etc.) including key word tagging and classification categorization (para. 0004, 0013, 0251, etc.)]; and identifying runtime data from a user during execution of the intelligent system [the system may identify data from a user, either via presenting of identification or via categorization (paras. 0122-124, 0190-192, 0330, 0392, etc.)].
Gottlieb/Volkoff and Redlich are analogous art, as they are within the same field of endeavor, namely configuring distributed processing systems and scheduling.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize identifying terms/words in data streams and categorizing the data, as well as user identification using classification, as taught by Redlich, in the system for distributed scheduling taught by Gottlieb/Volkoff.
Redlich provides motivation as [certain policies or release of information/security may be based on user identification (para. 0497, 0518, etc.) and it is very important to apply exact classification to acronyms, words, and phrases and automated classification is essential to create efficiency, to support classification required in high-volume data flows, and to reflect other requirements including validation, authentication, and reproducibility (para. 1434, etc.)].

As per claim 9, Gottlieb/Volkoff/Redlich teaches determining one or more runtime data clusters and one or more characteristic clusters for at least one runtime data cluster for the runtime data; and presenting at least one characteristic cluster or the at least one runtime data cluster to a data model or a code generation module for completing the dynamic flow [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.) where the runtime data is categorized by input data categorization (clustering) (Redlich: paras. 0011-13, 0251, 0797, 0956, 1110-1111, 1213-1218, 1432-1442, 2867, etc.)].

As per claim 18, see the rejection of claim 4, above.

As per claim 19, see the rejection of claim 5, above.

As per claim 23, see the rejection of claim 8, above.

As per claim 24, see the rejection of claim 9, above.


Claims 6, 7, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US 5,465,372), in view of Volkoff (US 2002/0184294), and further in view of Redlich (US 2009/0254572), and further in view of Horvitz (US 6,901,398).

As per claim 6, Gottlieb/Volkoff/Redlich teaches the computer implemented method of claim 5, as described above.
While Gottlieb/Volkoff/Redlich broadly teaches training an automated classifier (see above), it does not explicitly teach identifying a plurality of classification metrics or measures; determining one or more learning classification schemes with the plurality of classification metrics or measures; and identifying or generating one or more classification modules with the one or more learning classification schemes.
Horvitz teaches identifying a plurality of classification metrics or measures; determining one or more learning classification schemes with the plurality of classification metrics or measures; and identifying or generating one or more classification modules with the one or more learning classification schemes [default or universal classifier that is pre-trained with features that have relatively universal discriminatory relationships for multiple people and that is operable to produce a measure that a message is classified as having one of several characteristics (abstract, etc.) and a training set and user configurations may be selected to personalize a selected classifier, including retraining the classifier, to improve accuracy (col. 12, line 49 to col. 13, line 20; etc.)].
Gottlieb/Volkoff/Redlich and Horvitz are analogous art, as they are within the same field of endeavor, namely utilizing classifier systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the personalization and optimization of the classifier, as taught by Horvitz, for the automated classifier in the system of Gottlieb/Volkoff/Redlich.
Horvitz provides motivation as [The second classifier, after personalization, is intended to classify information at a level exceeding that of the first classifier based on the specific preferences, habits, and desires of the user who personalizes the second classifier (abstract) and improvements in flexibility, ease of use, and accuracy over conventional systems are achieved (col. 12, line 49 to col. 13, line 20; etc.)].

As per claim 7, Gottlieb/Volkoff/Redlich/Horvitz teaches retraining the one or more learning classification schemes into one or more retrained learning classification schemes with active learning data; and improving the one or more classification modules with at least the one or more retrained learning classification schemes [default or universal classifier that is pre-trained with features that have relatively universal discriminatory relationships for multiple people and that is operable to produce a measure that a message is classified as having one of several characteristics (Horvitz: abstract, etc.) and a training set and user configurations may be selected to personalize a selected classifier, including retraining the classifier, to improve accuracy (Horvitz: col. 12, line 49 to col. 13, line 20; etc.)].

As per claim 20, see the rejection of claim 6, above.

As per claim 21, see the rejection of claim 7, above.


Claims 10-12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US 5,465,372), in view of Volkoff (US 2002/0184294), and further in view of Redlich (US 2009/0254572), and further in view of Gaussier (US 2006/0009963)

As per claim 10, Gottlieb/Volkoff/Redlich teaches normalizing the data set into a normalized data set [the system may tag the raw data based upon the categorization, as well as normalizing the data (Redlich: para 1043-1046, 1492, 2381, etc.)]; reducing the data set or the normalized data set into a reduced data set at least by performing a reduction process on the data set or the normalized data set [the system enables information formlessness including reduction to increase security (Redlich: paras. 0394-396, etc.)]; generating a dictionary for the reduced data set [the system supports configurable dictionary encoding options for semantic, semiotic, classification, categorization for utility, perspective, repurposing, and information sharing (Redlich: paras. 1055-1061, etc.)]; 
Gaussier teaches training the word or term embedding module with one or more training instances comprising one or more analogical tasks [the categorizer for categorizing words/terms in the input is trained on a training set for one language to categorize in multiple languages, where this training is accomplished using bilingual lexicons adapted to the content and/or structure of the categorizer (para. 0038)]; and mapping a plurality of tokens in the dictionary to a set of vectors in a vector space [the categorizer identifies bilingual lexicons in content and may perform tokenization, lemmatization and POS-tagging using a bilingual dictionary (paras. 0039-41, etc.)].
Gottlieb/Volkoff/Redlich and Gaussier are analogous art, as they are within the same field of endeavor, namely categorization and language processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include training the word/term categorizer and mapping a plurality of tokens in the dictionary, as taught by Gaussier, for the word/term categorization system using a configurable dictionary in the system of Gottlieb/Volkoff/Redlich.
Gaussier provides motivation as [by training the categorizer in multiple languages using the multilingual dictionary information retrieval may be performed in multiple languages (abstract, para. 0038, etc.)].

As per claim 11, Gottlieb/Volkoff/Redlich/Gaussier teaches pruning the dictionary [the dictionary may be monitored and recoded (Redlich: para. 1061, etc.) where the context vectors and the multilingual dictionary may be pruned (Gaussier: paras. 0044, 0062, etc.)]; determining the one or more training instances and multiple degrees of freedom for the one or more training instances based in part or in whole upon a balance between performance and accuracy of the intelligent system [the categorizer for categorizing words/terms in the input is trained on a training set for one language to categorize in multiple languages, where this training is accomplished using bilingual lexicons adapted to the content and/or structure of the categorizer (Gaussier: para. 0038); where training is a tradeoff between performance of the training and accuracy (i.e., trained to some set level of accuracy or some set amount of time, etc.)]; and determining customizable weight structures for the word or term embedding module [the dictionary may be monitored and recoded (Redlich: para. 1061, etc.) where dictionaries contain some one million English language entries. Entries are distinguished by type as acronyms, words, and phrases but stored together. These entries are used for white listing, black listing, gray listing and also contextual classification and weighting (Redlich: paras. 1188-1193, etc.) the categorizer is trained to produce weighted representations of neighbor words as context vectors as well as a weighted dictionary (Gaussier: paras. 0032, 0054, 0071, etc.)].

As per claim 12, Gottlieb/Volkoff/Redlich/Gaussier teaches executing the one or more training instances at the word or term embedding module; and generating the set of vectors as a distribution of weights of tokens in the dictionary with the customizable weight structures [the dictionary may be monitored and recoded (Redlich: para. 1061, etc.) where dictionaries contain some one million English language entries. Entries are distinguished by type as acronyms, words, and phrases but stored together. These entries are used for white listing, black listing, gray listing and also contextual classification and weighting (Redlich: paras. 1188-1193, etc.) the categorizer is trained to produce weighted representations of neighbor words as context vectors as well as a weighted dictionary (Gaussier: paras. 0032, 0054, 0071, etc.) which can include acquiring a probability distribution (Gaussier: paras. 0065, 0084, etc.)].

As per claim 25, see the rejection of claim 10, above.


Claims 13-16, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US 5,465,372), in view of Volkoff (US 2002/0184294), and further in view of Hartmann (US 6,505,342).

As per claim 13, Gottlieb/Volkoff teaches identifying one or more completion graphs [the execution path may be in the form of a graph of nodes (Gottlieb: figs. B-1, 3A-D, etc.)]; and executing a first flow node in the dynamic flow at least by independently evaluation one or more first dynamic conditions included in or associated with the first flow node and by executing one or more first dynamic actions based in part or in whole upon evaluating the one or more first dynamic conditions [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)].
While Gottlieb/Volkoff teaches controlling the software based upon the graph and dynamic conditions (see above) it does not teach determining one or more decision tables based in part or in whole upon the one or more completion graphs; determining the dynamic flow based at least in part upon the one or more decision tables.
Hartmann teaches determining one or more decision tables based in part or in whole upon the one or more completion graphs [a directed graph of the components of the software is created as well as a decision table for reachability computation of the components of the program (abstract; col. 6, lines 54-62; col. 11, line 32 to col. 12, line 58)]; determining the dynamic flow based at least in part upon the one or more decision tables [a system for functional testing of distributed, component-based software that includes modeling dynamic behavior of a plurality of components including a directed graph of the components of the software, as well as a decision table for reachability computation of the components of the program (abstract; col. 6, lines 54-62; col. 11, line 32 to col. 12, line 58)].
Gottlieb/Volkoff and Hartmann are analogous art, as they are within the same field of endeavor, namely dynamic modeling and control of software components.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a decision table in the modelling of the flow of the program, as taught by Hartmann, in the modelling of the flow of the program in the system taught by Gottlieb/Volkoff.
Hartmann provides motivation as [a prime concern with respect to the construction of a global model is the ability of the model to efficiently represent a very large collection of components. The prior art teaches a basic approach for composing two state machines by applying generative multiplication rules for states and transitions. A disadvantage of this technique, however, is that it leads to a large overhead since many unreachable states are produced that have to be removed in later steps. Therefore, the resulting product uses more resources than necessary and requires more computation time for generation and minimization.  To rectify this problem, the present invention incorporates an incremental composition and reduction algorithm using a decision table (col. 8, lines 31-54; etc.)].

As per claim 14, Gottlieb/Volkoff/Hartmann teaches identifying first runtime data during an execution of the first flow node [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)]; and updating at least one decision table into a first reduced decision table at least by discarding, ignoring, or filtering out one or more first entries in the at least one decision table from further processing based in part or in whole upon the first runtime data [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.) and when a path process reaches a node where operands are not available the machine terminates the relevant path process at the node (Gottlieb: col. 5, lines 14-23) by deleting the job and de-referencing corresponding data upon termination (Volkoff: para. 0076, etc.) where an incremental composition and reduction algorithm is applied to update a decision table (Hartmann: col. 4, line 50 to col. 5, line 4)].

As per claim 15, Gottlieb/Volkoff/Hartmann teaches executing a third flow node in the dynamic flow at least by independently evaluating one or more second dynamic conditions included in or associated with the third flow node and by executing one or more second dynamic actions based in part or in whole upon evaluating the one or more second dynamic conditions [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.)].

As per claim 16, Gottlieb/Volkoff/Hartmann teaches identifying second runtime data during an execution of the third flow node; and updating the first reduced decision table into a second reduced decision table at least by discarding, ignoring, or filtering out one or more second entries in the first reduced decision table from further processing based in part or in whole upon the second runtime data [the system executes instructions by following a dynamically determined data dependent path through the nodes based on active operands associated with the instructions during runtime, where the direction of execution is dependent on the results of each node and is determined only after instructions at each node execute (Gottlieb: abstract; col. 4, lines 62 to col. 5, line 5; figs. 2-3; etc.); where each vertex executing based upon runtime data is a dynamic action based upon evaluation of the dynamic condition; and where an incremental composition and reduction algorithm is applied to update the decision table (Hartmann: col. 4, line 50 to col. 5, line 4)].

As per claim 26, see the rejections of claims 13 and 14, above.

As per claim 27, see the rejections of claim 15 and 16, above.


Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the cited art does not teach “transforming the intelligent system into a dynamically configured intelligent system at least by removing the second flow node from the dynamic flow”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Gottlieb teaches when a path process reaches a node where operands are not available the machine terminates the relevant path process at the node (Gottlieb: col. 5, lines 14-23), while Volkoff teaches once a job ticket is terminated the ticket may be deleted from the ticket service (Volkoff: para. 0076, etc.).
Applicant further argues that the job ticket in Volkoff is not applicable to the claimed flow nodes.  However, as cited by applicant, the flow node “may be used interchangeably in this application to represent a block of computer program code in various suitable forms to facilitate the execution of the underlying software application” (see para. 00154 of the specification of the instant application), and Volkoff teaches that the job ticket may be an object, such as an XML object, comprising routines and data and includes the requirements and identification of a specific job to be executed (see Volkoff: paras. 0003-5, etc.), which is therefore within the broadest reasonable interpretation of the flow node.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-27 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (US 2010/0241828) – discloses a system including modifying a dataflow graph by stopping and re-executing failed vertices, as well as extracting embedded text.
Chamieh (US 2008/0134207) – discloses a system utilizing a flow graph where dependencies may include static or dynamically determined dependencies.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128